DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  group I comprising claims 1 – 10 in the reply filed on 11/8/2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 11 – 28  directed to an invention non-elected without traverse.  Accordingly, claims 11 – 28 have been cancelled.
Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
DeVoe et al. (US 2017/0297029 A1) teach an integrated plastic chip for rapid PCR comprising: thin film heater electrodes 104; thin film sensor electrodes 122 and 124; and a microfluidic channel 118 (paragraph 41; figure 1A).
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a test card for analyzing a fluid sample further comprising: a printed substrate layer that is bonded to or printed on one substrate layer of the at least one substrate layer, the printed substrate layer including a heater printed on the printed substrate layer so as to align with at least a portion of the microchannel, the heater including: two electrodes aligned on opposite sides of the microchannel; and a plurality of heater bars electrically connecting the two electrodes, the plurality of heater bars including a central heater bar disposed between outer heater bars, wherein .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 10,272,437 B2) teach a PCR heating block having heaters repeatedly arranged thereon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796